Name: Decision of the EEC-Iceland Joint Committee No 8/73 on A.W.1 certificates contained in Annex VI to Protocol No 3
 Type: Decision
 Subject Matter: nan
 Date Published: 1973-11-24

 Avis juridique important|21973D1124(06)Decision of the EEC-Iceland Joint Committee No 8/73 on A.W.1 certificates contained in Annex VI to Protocol No 3 Official Journal L 324 , 24/11/1973 P. 0019REGULATION (EEC) No 3134/73 OF THE COUNCIL of 6 November 1973 on the application of certain Decisions on customs matters taken by the Joint Committee set up under the Agreement between the European Economic Community and the Republic of Iceland THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof; Having regard to the proposal from the Commission; Whereas an Agreement between the European Economic Community and the Republic of Iceland (1) was signed on 22 July 1972, and entered into force on 1 April 1973; Whereas pursuant to Articles 16 and 28 of Protocol No 3 concerning the definition of the concept of "originating products" and methods of administrative cooperation which is an integral part of the Agreement, the Joint Committee adopted certain Decisions on customs matters on 8 June 1973; Whereas it is necessary to apply these Decisions in the Community, HAS ADOPTED THIS REGULATION: Article 1 For the purpose of implementing the Agreement between the European Economic Community and the Republic of Iceland, the Decisions of the Joint Committee Nos 3/73, 4/73, 5/73, 6/73, 7/73 and 8/73 of 8 June 1973, annexed to this Regulation, shall apply in the Community. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 November 1973. For the Council The President I. NÃRGAARD (1)OJ No L 301, 31.12.1972, p. 2. ANNEX I DECISION OF THE JOINT COMMITTEE No 3/73 laying down the methods of administrative cooperation in the customs field for the purpose of implementing the Agreement between the European Economic Community and the Republic of Iceland THE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Republic of Iceland signed at Brussels on 22 July 1972; Having regard to Protocol No 3 on the definition of the concept of "originating products" and methods of administrative cooperation, and in particular Article 16 thereof; Whereas it is necessary, for the proper functioning of the Agreement, to organize close administrative cooperation between the Contracting Parties to the Agreement to ensure correct and uniform application of the customs provisions contained therein, in particular those of Protocol No 3 concerning the definition of the concept of "originating products" and methods of administrative cooperation, HAS DECIDED: Article 1 Where the term "movement certificate" or "movement certificates" is used in this Decision and it is not specified whether the certificate or certificates concerned are of the type described in Article 8 (1) or Article 8 (2) of Protocol No 3 on the definition of the concept of "originating products" and methods of administrative cooperation, hereinafter referred to as Protocol No 3, the relevant provisions shall apply equally to both types of certificate. Article 2 1. Under the responsibility of the exporter, he or his authorized representative shall request the issue of a movement certificate. This request shall be made out on one of the forms as shown in Annexes V and VI of Protocol No 3. The form must be completed in accordance with the provisions of Protocol No 3. 2. The exporter or his representative shall submit with his request any appropriate supporting document proving that the goods to be exported qualify for the issue of a movement certificate. Article 3 1. It shall be the responsibility of the customs authorities of the exporting country to ensure that forms referred to in Article 2 are duly completed. In particular, they shall check whether the space reserved for the description of the goods has been completed in such a manner as to exclude any possibility of fraudulent additions. To this end, the description of the goods must be given without leaving any blank lines. Where the space is not completely filled a horizontal line must be drawn below the last line of the description, the empty space being crossed through. 2. Since the movement certificate constitutes the documentary evidence for the application of the preferential tariff and quota arrangements laid down in the Agreement, it shall be the responsibility of the customs authorities of the exporting country to take any steps necessary to verify the origin of the goods and to check the other statements on the certificate. Article 4 The A.IS.1 movement certificate shall be issued by the Customs authorities of a Member State of the European Economic Community if the goods to be exported can be considered products originating in the Community within the meaning of Article 1 (1) of Protocol No 3. Article 5 The A.IS.1 movement certificate shall be issued by the customs authorities of Iceland if the goods to be exported can be considered products originating in Iceland within the meaning of Article 1 (2) of Protocol No 3. Article 6 The A.W.1 movement certificate shall be issued by the customs authorities of a Member State of the European Economic Community or of Iceland if the goods to be exported can be considered products originating in the Community, in Iceland or in Austria, Finland, Portugal, Sweden or Switzerland within the meaning of Article 2 and, where applicable, Article 3 of Protocol No 3. Article 7 For the purpose of verifying whether the conditions stated in Article 4, 5 and 6 have been met, the customs authorities shall have the right to call for any documentary evidence or to carry out any check which they consider appropriate. Article 8 1. A.W.1 movement certificates must indicate the initials of certificates issued earlier followed by the numbers of those certificates. This reference may be replaced by that of the export dossier. 2. For the purpose of implementing Articles 2 and 3, of Protocol No 3, A.W.1 movement certificates must indicate the State in which the products used have acquired the status of originating products. Article 9 Proof that the conditions set out in Article 7 of Protocol No 3 have been met shall be provided by submission to the customs authorities of the importing State of either: (a) a single supporting transport document, made out by the exporting State, under the cover of which the transit country has been crossed or (b) a certificate issued by the customs authorities of the transit country containing: - an exact description of the goods, - the date of unloading and reloading of the goods and, where applicable, the names of the ships, - certified proof of the conditions under which the goods have stayed in the transit country; (c) or, failing such particulars, any documentary evidence. Article 10 The date of issue of the movement certificate must be indicated in the part of the certificate reserved for the customs authorities. Article 11 The Customs authorities of the Member States and Iceland shall provide each other, through the Commission of the European Communities, with specimen impressions of stamps used in their customs offices for the issue of movement certificates. Article 12 It shall always be possible to replace one or more movement certificates by one or more certificates, provided that this is done at the customs office where the goods are located. Article 13 1. When a certificate is issued within the meaning of Article 10 (1) of Protocol No 3 after the goods to which it relates have actually been exported, the exporter must in the application referred to in Article 9 of Protocol No 3: (a) indicate the place and date of exportation of the goods to which the certificate relates; (b) certify that no certificate was issued at the time of exportation of the goods in question, and state the reasons. 2. The customs authorities may issue a movement certificate retrospectively only after verifying that the particulars supplied in the exporter's application agree with those on the corresponding document. Certificates issued retrospectively must be endorsed with one of the following phrases : "NachtrÃ ¤glich ausgestellt", "DelivrÃ © Ã Posteriori", "Rilasciato a Posteriori", "Afgegeven a Posteriori", "Issued Retrospectively", "Udstedt EfterfÃ ¸lgende", "Utgefid Eftir a". Article 14 In the event of the theft, loss or destruction of a movement certificate, the exporter may apply to the customs authorities which issued it for a duplicate to be made out on the basis of the export documents in their possession. The duplicate issued in this way must be endorsed with one of the following words : "Duplikat", "Duplicata", "Duplicato", "Duplicaat", "Duplicate", "Samrit". The duplicate, which must bear the date of issue of the original movement certificate, shall take effect as from that date. Article 15 Movement certificates submitted to the customs authorities of the importing country after expiry of the time limit for their submission stipulated in Article 11 of Protocol No 3 may be accepted for the purpose of applying the preferential arrangements provided the failure to observe this time limit results from force majeure or exceptional circumstances. In addition, the customs authorities of the importing country may accept such certificates provided the goods have been presented to them before the expiry of the said time limit. Article 16 The discovery of slight discrepancies between the statements made in the movement certificate and those made in the documents submitted to the customs office for the purpose of carrying out the formalities for importing the goods shall not ipso facto render the certificate null and void, provided it is duly established that the certificate corresponds to the goods. Article 17 1. The Member States and Iceland shall take all necessary steps to ensure that goods traded under cover of a movement certificate, which in the course of transport use a free zone situated in their territory, are not substituted by other goods and that they do not undergo handling other than normal operations designed to prevent their deterioration. 2. When products originating in the Community or Iceland and imported into a free zone under cover of a movement certificate undergo treatment or processing, the customs authorities concerned must issue a new certificate at the exporter's request if the treatment or processing undergone is in conformity with the provisions of Protocol No 3. Article 18 1. Under the responsibility of the exporter, he or his authorized representative shall complete and sign the two parts of form EUR.2, of which a model is annexed to Joint Committee Decision No 4/73. If the goods contained in the consignment have already been subject to verification in the exporting country by reference to the definition of the concept of originating products, the exporter may refer to this check in the space reserved for "Remarks" in form EUR.2. 2. The exporter shall enter the title, "EUR.2", followed by the serial number of the form on the green label C 1 or customs declaration C 2/CP 3. Article 19 1. Subsequent verifications of movement certificates and of forms EUR.2 shall be carried out at random or whenever the customs authorities of the importing State have reasonable doubt as to the authenticity of the document or the accuracy of the information regarding the true origin of the goods in question. 2. For the purpose of implementing the provisions of paragraph 1 above, the Customs authorities of the importing State shall return the movement certificate or Part 2 of form EUR.2, or a photocopy thereof, to the customs authorities of the exporting State, giving, where appropriate, the reasons of form or substance for an inquiry. The invoice, if it has been submitted, or a copy thereof shall be attached to Part 2 of form EUR.2 and the customs authorities shall forward any information that has been obtained suggesting that the particulars given on the said certificate or the said form are inaccurate. If the customs authorities of the importing State decide to suspend the provisions of the Agreement while awaiting the results of the verification, they shall offer to release the goods to the importer subject to any precautionary measures judged necessary. 3. The customs authorities of the importing State shall be informed of the results of the verification as soon as possible. These results must be such as to make it possible to determine whether the disputed movement certificate or form EUR.2 applies to the goods actually exported, and whether these goods can, in fact, qualify for the application of the preferential arrangements. When such disputes cannot be settled between the customs authorities of the importing State and those of the exporting State or when they raise a question as to the interpretation of Protocol No 3, they shall be submitted to the Customs Committee. For the purpose of the subsequent verification of certificates, the customs authorities of the exporting country must keep the export documents, or copies of certificates used in place thereof, for not less than two years. Article 20 For the application of Article 25 (1) of Protocol No 3, movement certificates and forms EUR.2 may be endorsed with one of the following expressions : "Art. 25.1 gegeben", "Application Art. 25.1", "Applicazione Art. 25.1", "Art. 25.1 Voldaan", "Art. 25.1 Satisfied", "Art. 25.1 Opfyldt", "Akvaedum Art. 25.1 Fulinaegt". These expressions shall be authenticated, in the case of movement certificates, by means of the stamp used by the appropriate customs office. Article 21 The initial and endorsements referred to in Articles 8, 13, 14 and 20 shall be added in the space in the certificate for "Remarks". Done at Brussels, 8 June 1973. For the Joint Committee The Chairman Th. ASGEIRSSON The Secretaries O. EGILSSON M.C. SAUT ANNEX II DECISION OF THE JOINT COMMITTEE No 4/73 on Protocol No 3 concerning the definition of the concept of "originating products" and methods of administrative cooperation THE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Republic of Iceland signed in Brussels on 22 July 1972; Having regard to Protocol No 3 concerning the definition of "originating products" and methods of administrative cooperation (hereafter referred to as "Protocol No 3"), and in particular Article 28 thereof; Whereas it is necessary to adopt certain measures to adapt the provisions of Protocol No 3 to the requirements proper to specific goods or to certain modes of transport, HAS DECIDED: Article 1 "Originating products" within the meaning of Protocol No 3 which are postal consignments (including parcels) shall, provided that the consignments contain only originating products and the value does not exceed one thousand units of account per consignment, benefit from the provisions of the Agreement on import into the Community or Iceland on presentation of form EUR.2 (see specimen in the Annex to this Decision). Article 2 Form EUR.2 shall be completed by the exporter. It shall be made out in one of the languages in which the Agreement is drawn up and in accordance with the provisions of the domestic law of the exporting State. If it is handwritten it must be completed in ink and in block letters. Form EUR.2 shall be composed of two parts, each part being 210 x 148 mm. The paper used shall be white paper dressed for writing not containing mechanical pulp and weighing not less than 64 g/m2. Form EUR.2 may be detached into two parts. The Member States of the Community and Iceland may reserve the right to print the forms themselves or may have them printed by printers they have approved. In addition, each part must bear the distinctive sign attributed to the approved printer and a serial number. Article 3 A form EUR.2 shall be completed for each postal consignment. After completing and signing the two parts of the form, the exporter shall, in the case of consignments by parcel post attach the two parts to the despatch note. In the case of consignments by letter post, the exporter shall attach Part 1 firmly to the consignment and insert Part 2 inside it. These provisions do not exempt exporters from complying with any other formalities required by customs or postal regulations. Article 4 1. The Community and Iceland shall admit as originating products benefiting from the provisions of the Agreement, without requiring the completion of a form EUR.2, goods sent as small packages to private persons provided such goods are not imported by way of trade and have been declared as fulfilling the conditions required for the application of these provisions and provided there is no doubt as to the accuracy of such declaration. 2. Importations not by way of trade shall be importations which are occasional and consist solely of goods for the personal use of the addressee or his family, it being evident from the nature and quantity of the goods that they have no commercial purpose. Furthermore, the total value of these goods must not exceed 60 units of account. Article 5 In order to ensure proper application of this Decision, the Member States of the Community and Iceland shall assist each other, through their respective Customs administrations, for the purpose of checking the authenticity and accuracy of exporters' declarations made on forms EUR.2. Article 6 Penalties shall be imposed on any person who completes a form or has a form completed which contains inaccurate information for the purpose of enabling goods to benefit from preferential treatment. Done at Brussels, 8 June 1973. For the Joint Committee The Chairman Th. ASGEIRSSON The Secretaries O. EGILSSON M.C. SAUT >PIC FILE= "T0005060"> >PIC FILE= "T0005061"> >PIC FILE= "T0005062"> ANNEX III DECISION OF THE JOINT COMMITTEE No 5/73 concerning movement certificates A.IS.1 and A.W.1 contained in Annexes V and VI to Protocol No 3 THE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Republic of Iceland signed in Brussels on 22 July 1972; Having regard to Protocol No 3 on the definition of the concept of "originating products" and methods of administrative cooperation (hereafter refered to as "Protocol No 3"), and in particular Article 28 thereof; Whereas it is necessary to make an addition to Note 1 on the front of the model of movement certificate A.IS.1 contained in Annex V to Protocol No 3 in order to enable the specimen to be used for purposes of the Agreements specified in Article 2 of Protocol No 3; Whereas it is necessary to amend the specimen of movement certificate A.W.1 contained in Annex VI to Protocol No 3 in order to render it identical to the models contained in Annex VI of Protocol No 3 annexed to each of the Agreements refered to above; Whereas in order to ensure concordance of the versions in the different languages of Protocol No 3, certain amendments must be made to the English and German versions of the specimen of movement certificate A.W.1, HAS DECIDED: Article 1 In the specimens of movement certificate A.IS.1 contained in Annex V to Protocol No 3 which are printed in Iceland, the following words shall be added to Note 1 on the front: "or Austria, Finland, Portugal, Sweden or Switzerland". Article 2 1. The words "EEC-Iceland Agreement" at the top of the front page of the specimen of movement certificate A.W.1 contained in Annex VI to Protocol No 3 shall be deleted. 2. The words "movement certificate" written in the languages in which the Agreement was drawn up shall be replaced by the following words: Warenverkehrsbescheinigung Varecertifikat Movement certificate Certificat de circulation des marchandises Certificato di circolazione delle merci Certificaat inzake goederenverkeer Varesertifikat Tavaratodistus FlutningskÃ ­rteini Certificado de circulacÃ £o das mercadorias Varucertifikat The order of the above may be changed in order to place at the top the version in the language of the country which prints the certificate. Article 3 The word "date..." shall be inserted in the space "Customs endorsement" to be found on the front of the specimens of movement certificates A.IS.1 and A.W.1. Article 4 In the German-language version of the "Declaration by the exporter" to be found in Annex VI to Protocol No 3 the words "Beschreibe den ursprungsbegrÃ ¼ndenden Vorgang wie folgt : (3)" shall be replaced by the following words: "Beschreibe den Sachverhalt, auf Grund dessen die Waren die vorgenannten Voraussetzungen erfÃ ¼llen, wie folgt : (3)" Article 5 In the English-language version of the "Declaration by the exporter" to be found in Annex VI to Protocol No 3 the words "Declares that these goods were obtained in... (1)". shall be replaced by the following words: "Declares that these goods are situated in... (1)". Article 6 The movement certificates drawn up in accordance with the specimens previously in force may continue to be used until stocks are used up. Done at Brussels, 8 June 1973. For the Joint Committee The Chairman Th. ASGEIRSSON The Secretaries O. EGILSSON M.C. SAUT ANNEX IV DECISION OF THE JOINT COMMITTEE No 6/73 supplementing and amending Protocol No 3 on the definition of the concept of "originating products" and methods of administrative cooperation THE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Republic of Iceland signed in Brussels on 22 July 1972; Having regard to Protocol No 3 on the definition of the concept of "originating products" and methods of administrative cooperation, (hereafter refered to as "Protocol No 3"), and in particular Article 28 thereof; Whereas it is necessary to make certain amendments to Article 25 (1) of Protocol No 3 in order to prevent the occurence, to the detriment of originating products within the meaning of the Agreement of 22 July 1972, of some alteration of sources of supply which could occur until the date from which customs duties are abolished between the Community as originally constituted and Ireland on the one hand and Iceland on the other ; whereas it is in consequence necessary to amend the text of Article 24, HAS DECIDED: Article 1 The text of Article 25 (1) of Protocol No 3 shall be replaced by the following text: "1. The following products may benefit, on import into Iceland or Denmark or the United Kingdom, from the tariff provisions in force in Iceland or in the latter two countries and covered by Articles 3 (1) and 4 of the Agreement: (a) products which meet the conditions of this Protocol and for which a movement certificate has been issued indicating that they have acquired the status of originating products and have undergone any additional processing solely in Iceland or in the two countries referred to above or in the other five countries specified in Article 2 of this Protocol; (b) products, other than products of Chapters 50 to 62, which meet the conditions of this Protocol and for which a movement certificate has been issued indicating: (i) that they have been obtained by the processing of goods which, upon their export from the Community as originally constituted or from Ireland, had already acquired there the status of originating products; (ii) and that the added value acquired in Iceland or in the two countries referred to above or in the other five countries specified in Article 2 of this Protocol represents 50 % or more of the value of those products; (c) products of Chapters 50 to 62 listed in Column 2 below which meet the conditions of this Protocol and for which a movement certificate has been issued indicating that they have been obtained by the processing of goods listed in Column 1 below which, upon their export from the Community as originally constituted or from Ireland, had already acquired there the status of originating products. >PIC FILE= "T0005063"> >PIC FILE= "T0005065"> >PIC FILE= "T0005108"> The provisions of this paragraph shall apply only to products which by virtue of the provisions of this Agreement and of the annexed Protocols will benefit from the abolition of customs duties at the conclusion of the period of tariff dismantling laid down for each product. The above provisions shall no longer be applicable once the period of tariff dismantling laid down for each product expires." Article 2 The text of Article 24 (1) of Protocol No 3 shall be replaced by the following text: "1. Movement certificates may, where appropriate, be required to indicate that the products to which they relate have acquired the status of originating products and have undergone any additional processing under the conditions set out in Article 25 (1) until the date from which the customs duties applicable to the said products are abolished between the Community as originally constituted and Ireland on the one hand, and Iceland on the other hand." Done at Brussels, 8 June 1973. For the Joint Committee The Chairman Th. ASGEIRSSON The Secretaries O. EGILSSON M.C. SAUT ANNEX V DECISION OF THE JOINT COMMITTEE No 7/73 on goods which are en route on 1 April 1973 THE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Republic of Iceland signed in Brussels on 22 July 1972; Having regard to Protocol No 3 on the definition of the concept of "originating products" and methods of administrative cooperation, and in particular Article 28 thereof; Whereas it is desirable to enable goods which were despatched before 1 April 1973 and on that date are en route because of force majeure or exceptional circumstances to benefit from Article 3 (1) of the Agreement and from Article 4 of Protocol No 1, HAS DECIDED: Sole Article Goods which on 1 April 1973 are en route because of force majeure or exceptional circumstances may be allowed until 15 May 1973 to benefit from Article 3 (1) of the Agreement and from Article 4 of Protocol No 1 subject to submission to the customs authorities of the importing State of the documents required before 1 April 1973 in order to benefit from the said provisions. Done at Brussels, 8 June 1973. For the Joint Committee The Chairman Th. ASGEIRSSON The Secretaries O. EGILSSON M.C. SAUT ANNEX VI DECISION OF THE JOINT COMMITTEE No 8/73 on A.W.1 certificates contained in Annex VI to Protocol No 3 THE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Republic of Iceland signed in Brussels on 22 July 1972; Having regard to Protocol No 3, on the definition of the concept of "originating products" and methods of administrative cooperation (hereinafter referred to as "Protocol No 3"), and in particular Article 28 thereof; Whereas it is desirable to adopt certain measures in order to permit the use, in the course of working or processing in conformity with the provisions of Article 2 of Protocol No 3, of certain "originating products" within the meaning of the said Protocol which are without a movement certificate, HAS DECIDED: Sole Article In the case in which products originating in the Community, in Iceland or in one or other of the five countries referred to in Article 2 of Protocol No 3 have been imported before 1 April 1973 either into Iceland or into the Community or into one or other of those five countries and have been used in the course of working or processing in conformity with that Article, movement certificates A.W.1 may be issued up to 31 December 1973 inclusive, without the submission of previous movement certificates relating to these products being required provided that the customs authorities of the exporting country have made sure that those products satisfy the provisions of Title I of the said Protocol. Done at Brussels, 8 June 1973. For the Joint Committee The Chairman Th. ASGEIRSSON The Secretaries O. EGILSSON M.C. SAUT